                                             Case 4:19-cv-04432-YGR Document 11 Filed 11/16/20 Page 1 of 5




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        ERNESTO1 GUTIERREZ,                               Case No. 19-cv-04432-YGR (PR)
                                                         Petitioner,                          ORDER DENYING PETITIONER’S
                                   5
                                                                                              MOTION FOR ENTRY OF DEFAULT;
                                                    v.                                        GRANTING RESPONDENT’S
                                   6
                                                                                              MOTION TO DISMISS; AND
                                   7        CRAIG KOENIG, Acting Warden,                      DENYING CERTIFICATE OF
                                                                                              APPEALABILITY
                                                         Respondent.
                                   8

                                   9
                                       I.       INTRODUCTION
                                  10
                                                Petitioner, a state prisoner proceeding pro se, seeks a petition for a writ of habeas corpus
                                  11
                                       pursuant to 28 U.S.C. § 2254, challenging his state conviction. Respondent has moved to dismiss
                                  12
Northern District of California




                                       the petition as successive under 28 U.S.C. § 2244(b). Dkt. 9. In response, Petitioner filed a
 United States District Court




                                  13
                                       document entitled, “Motion for Summary Judgment/Default Fed. Rule 55, 56 Notice,” in which he
                                  14
                                       alleges Respondent “has failed to respond to [his] habeas [petition] . . . .” Dkt. 10 at 1. Thus, the
                                  15
                                       Court construes this document as a motion requesting the entry of default judgment against
                                  16
                                       Respondent. The Court notes that nowhere in this one-page document does Petitioner oppose the
                                  17
                                       pending motion to dismiss. See id.
                                  18
                                                For the reasons discussed below, the Court DENIES Petitioner’s motion requesting the
                                  19
                                       entry of default judgment and GRANTS Respondent’s motion to dismiss.
                                  20
                                       II.      BACKGROUND
                                  21
                                                On May 24, 2011, a Napa County jury convicted Petitioner of kidnapping, false
                                  22
                                       imprisonment by violence, and dissuading a witness in Napa County Superior Court case numbers
                                  23
                                       CR155028 and CR156335. People v. Gutierrez, 2013 WL 287151, at *1 (Cal. Ct. App. Jan. 25,
                                  24
                                       2013). In a bifurcated proceeding, the trial court found true allegations that Petitioner had served a
                                  25

                                  26
                                  27            Petitioner’s first name was spelled “Ernesto” in his latest filing in this Court, see Dkt. 10,
                                                1

                                       as well as in both his state court proceedings and first federal habeas proceedings. Therefore, the
                                  28   Court corrects the spelling of Petitioner’s first name to “Ernesto” as opposed to “Earnesto” (as it
                                       was misspelled in the caption of the instant petition, see Dkt. 1 at 1).
                                          Case 4:19-cv-04432-YGR Document 11 Filed 11/16/20 Page 2 of 5




                                   1   prior prison term, had two prior serious felony convictions, and had two prior strike convictions.

                                   2   Id. at *1, *3. The trial court sentenced Petitioner to an indeterminate term of twenty-five-years-to-

                                   3   life for kidnapping, a consecutive term of one year for dissuading a witness, a consecutive term of

                                   4   five years for a prior serious felony, and stayed a term of twenty-five-years-to-life on the false

                                   5   imprisonment conviction. Id. at *3.

                                   6           On January 25, 2013, the California Court of Appeal reversed the conviction for false

                                   7   imprisonment, vacated the sentence for dissuading a witness, and instructed the trial court to

                                   8   resentence Petitioner on the dissuading a witness count. Id. at *13. The judgment was affirmed in

                                   9   all other respects. Id.

                                  10           On May 1, 2013, the California Supreme Court denied review. Resp’t Ex. 1.

                                  11           On September 12, 2013, the trial court resentenced Petitioner to twenty-five years to life

                                  12   with a consecutive determinate term of seven years. Dkt. 1 at 1, 9.
Northern District of California
 United States District Court




                                  13           On April 9, 2014, Petitioner filed his first state habeas petition in the California Supreme

                                  14   Court. Resp’t Ex. 2. On June 11, 2014, the state supreme court denied the petition with citations

                                  15   to People v. Duvall, 9 Cal. 4th 464, 474 (1995), In re Waltreus, 62 Cal. 2d 218, 225 (1965), and In

                                  16   re Swain, 34 Cal. 2d 300, 304 (1949). See id.

                                  17           On August 19, 2014, Petitioner filed his first federal habeas petition in this Court,

                                  18   Gutierrez v. Davey, Case No. 14-03767 YGR (PR), alleging that: (1) trial counsel was ineffective;

                                  19   and (2) there was insufficient evidence to support the charge of dissuading a witness. See Dkt. 1

                                  20   in Case No. 14-03767 YGR (PR).

                                  21           On February 16, 2016, the Court denied Petitioner’s first federal habeas petition on the

                                  22   merits, entered judgment in favor of Respondent, and denied a certificate of appealability. See

                                  23   Dkts. 19-20 in Case No. 14-03767 YGR (PR).2

                                  24           On August 15, 2016, Petitioner filed a state habeas petition in the Napa County Superior

                                  25   Court. Resp’t Ex. 3. On January 17, 2017, the state superior court denied the petition. See id.

                                  26           On April 5, 2017, Petitioner filed a state habeas petition in California Court of Appeal.

                                  27
                                               2
                                  28           On September 12, 2016, the Ninth Circuit denied a certificate of appealability. See
                                       Gutierrez v. Davey, No. 16-15387.
                                                                                    2
                                             Case 4:19-cv-04432-YGR Document 11 Filed 11/16/20 Page 3 of 5




                                   1   Resp’t Ex. 4. On November 15, 2017, the state appellate court denied the petition. See id.

                                   2            On January 22, 2018, Petitioner filed his second state habeas petition in the California

                                   3   Supreme Court. Resp’t Ex. 5. On April 11, 2018, the state supreme court denied the petition. See

                                   4   id.

                                   5            On July 3, 2018, Petitioner filed his second state habeas petition in the Napa County

                                   6   Superior Court. Dkt. 1 at 7. On October 23, 2018, the state superior court denied the petition as

                                   7   successive and untimely. Id. at 29-30.

                                   8            On November 19, 2018, Petitioner filed his second state habeas petition in the California

                                   9   Court of Appeal. Resp’t Ex. 6. On December 12, 2018, the court denied claims one and two of

                                  10   the petition as successive and untimely, and denied all claims in the petition on the merits. See id.

                                  11            On February 6, 2019, Petitioner filed his third state habeas petition in the California

                                  12   Supreme Court. Resp’t Ex. 7. On June 12, 2019, the California Supreme Court denied the
Northern District of California
 United States District Court




                                  13   petition as successive and untimely. See id.

                                  14            On August 1, 2019, Petitioner filed his second federal habeas petition in this Court,

                                  15   challenging the same state criminal judgment. Dkt. 1. On November 12, 2019, this Court ordered

                                  16   Respondent to show cause why the petition should not be granted. Dkt. 5. As mentioned, after

                                  17   being granted an extension of time to do so, Respondent has filed the instant motion to dismiss the

                                  18   instant petition as successive. Dkt. 9. Instead of filing an opposition, Petitioner has filed a

                                  19   document, which the Court has construed as a motion requesting the entry of default judgment

                                  20   against Respondent. Dkt. 10.

                                  21   III.     DISCUSSION
                                  22            A.     Petitioner’s Motion for Entry of Default Judgment
                                  23            Petitioner argues that Respondent failed to respond to his petition as ordered by the Court

                                  24   in its January 15, 2020 Order, in which Respondent was granted an extension of time to file a

                                  25   response to the petition no later than March 13, 2020. Dkt. 10 at 1. However, the record shows

                                  26   that Respondent filed a motion to dismiss two days before the deadline—on March 11, 2020. See

                                  27   Dkt. 9. Thus, a default judgment is inappropriate. Accordingly, Petitioner’s motion for an entry

                                  28   of default is DENIED. Dkt. 10.
                                                                                          3
                                             Case 4:19-cv-04432-YGR Document 11 Filed 11/16/20 Page 4 of 5



                                                B.     Respondent’s Motion to Dismiss
                                   1
                                                A claim presented in a second or successive petition for a writ of habeas corpus pursuant to
                                   2
                                       28 U.S.C. § 2254 must be dismissed if presented in a prior petition. See 28 U.S.C. § 2244(b)(1);
                                   3
                                       Babbitt v. Woodford, 177 F.3d 744, 745-46 (9th Cir. 1999). Similarly, if a claim was previously
                                   4
                                       presented, then asserting a new factual basis for that claim in a second or successive petition is not
                                   5
                                       sufficient to prevent dismissal. See id. at 746 (ineffective assistance claim based on counsel's
                                   6
                                       alcohol abuse successive of claim that counsel failed to present Post Traumatic Stress Disorder
                                   7
                                       claim). As a consequence, a petitioner must obtain an order from the court of appeals which
                                   8
                                       authorizes the district court to consider any second or successive petition before that petitioner can
                                   9
                                       file such a petition. See 28 U.S.C. § 2244(b)(3)(A). Without such an order, a district court must
                                  10
                                       dismiss the successive petition, including any new claims raised in that petition. See id.
                                  11
                                       § 2244(b)(2).
                                  12
Northern District of California




                                                Here, Respondent contends that the instant petition is successive because Petitioner has
 United States District Court




                                  13
                                       filed a prior federal habeas petition, which challenged the same underlying state conviction. Dkt.
                                  14
                                       9 at 3-4. As mentioned above, in his first federal habeas action, Case No. 14-03767 YGR (PR),
                                  15
                                       this Court denied the petition on the merits. See Dkts. 19-20 in Case No. 14-03767 YGR (PR).
                                  16
                                       Respondent contends this Court has no jurisdiction to consider Petitioner’s second federal habeas
                                  17
                                       petition because Petitioner has made no showing that he obtained an order from the Ninth Circuit
                                  18
                                       allowing him to file a successive petition. Thus, Respondent asserts the petition must be
                                  19
                                       dismissed as successive under 28 U.S.C. § 2244(b).
                                  20
                                                In response to the motion, Petitioner filed the aforementioned motion for an entry of
                                  21
                                       default. Dkt. 10. In that filing, Petitioner does not deny that he filed a previous federal habeas
                                  22
                                       petition as shown by Respondent. See id.
                                  23
                                                There is no dispute that Petitioner has not sought or obtained an order from the Ninth
                                  24
                                       Circuit authorizing him to file a second or successive habeas petition in federal court.
                                  25
                                       Accordingly, this Court must dismiss the instant petition in its entirety under section 2244(b).
                                  26
                                       IV.      CONCLUSION
                                  27
                                                For the foregoing reasons, Petitioner’s motion for an entry of default is DENIED. Dkt. 10.
                                  28
                                                                                         4
                                          Case 4:19-cv-04432-YGR Document 11 Filed 11/16/20 Page 5 of 5




                                   1   Respondent’s motion to dismiss the petition as successive is GRANTED. Dkt. 9. The instant

                                   2   petition is DISMISSED as a successive petition pursuant to section 2244(b).

                                   3          No certificate of appealability is warranted in this case. See Rule 11(a) of the Rules

                                   4   Governing § 2254 Cases, 28 U.S.C. foll. § 2254 (requiring district court to rule on certificate of

                                   5   appealability in same order that denies petition). Petitioner has not shown “that jurists of reason

                                   6   would find it debatable whether the petition states a valid claim of the denial of a constitutional

                                   7   right and that jurists of reason would find it debatable whether the district court was correct in its

                                   8   procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                   9          The Clerk of the Court shall terminate any pending motions and close the file.

                                  10          This Order terminates Docket Nos. 9 and 10.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 11/16/2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                      YVONNE GONZALEZ ROGERS
                                  15                                                                  United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
